DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the alloy comprises” and is considered indefinite as claim 1, from which claim 3 depends, recites optional alloys for the first layer, second layer, third layer, fourth layer, and fifth layer.  As recited, it is unclear what “the alloy” is in reference to as this may address any and/or all of the possible alloys of claim 3.
Claim 8 recites “both sides of the interface” and is considered indefinite as claim 1, from which claim 8 depends, recites “each of the interfaces” line 13 of the claim.  The indefiniteness arises as claim 1 recites “interfaces” in the plural and claim 8 recites “the interface” in the singular and accordingly the public is not appropriately appraised of the scope of the claim.
Allowable Subject Matter
Claims 1-2, 4-7, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Nitta et al. (US 2012/0100392).  Nitta teaches a metal laminated structure (Paragraph 1) and teaches a series of metal layers of Cu, Mo, and/or W (Paragraph 10).  Figure 5 (reproduced below) depicts 4th metal layer (4), first metal layer (1), 2nd metal layer (2), 3rd metal layer (3), and 5th metal layer (5) (Paragraphs 90-93).  Cobalt plating is performed on layers (3) and (1) (Paragraph 93) which optionally forms a cobalt containing layer between layers (1) and (4) and between (3) and (5) (Paragraph 96).  Nitta discloses only 2 Co layers and not that these Co layers are diffused as claimed.  Accordingly, Nitta differs from the instant claims in that there is no teaching or suggestion to have a cobalt diffusion layer formed on each of the interfaces between the first, third, and fifth layers and the second and fourth layers disposed therebetween.  

    PNG
    media_image1.png
    199
    477
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 2018/0328677) teaches a laminate of Cu and Cu-Mo materials, but does not teach the claimed Co diffusion layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784